Citation Nr: 0909495	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-34 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than May 19, 2006 
for the assignment of a 30 percent rating for residuals of a 
muscle abscess of the right deltoid.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1984 to January 
1986.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision rendered by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA), which assigned a 30 percent rating 
for the Veteran's service-connected right deltoid disability.  
The Veteran has appealed the effective date of the 30 percent 
rating for his service-connected right deltoid disability.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The record includes no evidence demonstrating a factually 
ascertainable increase in severity of the Veteran's service-
connected residuals of a muscle abscess of the right deltoid 
that would warrant a 30 percent rating prior to May 19, 2006; 
there is no evidence of any earlier pending formal or 
informal claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 19, 2006 
for the award of a 30 percent rating for the Veteran's 
service-connected residuals of a muscle abscess of the right 
deltoid disability have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.

The Veteran's claim for a rating in excess of 20 percent for 
his service-connected right deltoid disability was received 
in May 2006.  In correspondence dated in July 2006, he was 
notified of the provisions of the VCAA as they pertain to the 
issue of increased evaluations.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other information 
regarding the VCAA.  In a February 2007 rating decision, the 
RO assigned a 30 percent rating for the Veteran's service-
connected right deltoid disability, effective May 19, 2006, 
the date his claim for an increase was received.  The Veteran 
appealed the effective date for this benefit.  A statement of 
the case was issued in November 2007.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Mayfield v. Nicholson (Mayfield III), 07-7130 
(Fed. Cir. September 17, 2007).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Where applicable, the claimant must be notified that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The requirements outlined in Dingess were addressed in the 
July 2006 letter to the Veteran.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and private treatment records 
pertaining to his service-connected right deltoid disability 
have been obtained and associated with his claims file.  He 
has also been provided with a contemporaneous VA medical 
examination to assess the current nature and extent of his 
service-connected right deltoid disability.  Furthermore, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The Veteran has 
been notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Earlier Effective Date

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
See 38 C.F.R. § 3.400 (2008).  An earlier effective date may 
be assigned when it is factually ascertainable that an 
increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise 
the date of receipt of the claim.  See 38 C.F.R. § 
3.400(o)(2).

In determining whether an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  See 38 U.S.C.A. § 5101(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.151(a) (2008).  VA regulations also 
provide that the terms "claim" and "application" mean a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  See 38 C.F.R. § 3.1(p) (2008).  
Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
See 38 C.F.R. § 3.1(r).

Factual Background and Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the award of an effective date earlier than May 19, 2006 for 
the assignment of a 30 percent rating for the Veteran's 
service-connected right deltoid disability.  

The Veteran had filed claims for an increase (in excess of 20 
percent) in April 1998, February 2000, and September 2001.  
In rating decisions dated in September 1998, May 2000, and 
April 2002, the RO continued the assigned 20 percent 
evaluation for the service-connected right deltoid 
disability.  Although the RO notified the Veteran of each of 
these decisions and his procedural and appellate rights in 
letters dated in September 1998, May 2000, and April 2002, 
and sent to his address of record, he did not initiate an 
appeal of any of these determinations.  As such, those 
decisions are final as to the evidence then of record, and 
they are not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).  

In correspondence dated on May 19, 2006, the Veteran 
requested entitlement to an increased rating for his service-
connected right deltoid disability.  In a February 2007 
rating decision, the RO assigned a 30 percent rating for the 
Veteran's service-connected right deltoid disability, 
effective May 19, 2006, based primarily on the detailed 
findings of a recent VA examination.

The Board notes a clerical mistake by the RO in the February 
2007 rating decision and November 2007 statement of the case.  
The RO indicated that it increased the rating for the 
Veteran's service-connected right deltoid disability based on 
the findings of a January 2007 VA examination; however, the 
reported findings are consistent with those reported in an 
August 2006 VA examination, which was the last VA examination 
report in the evidence of record and provided the basis for 
the assigned 30 percent rating.  This error, however, does 
not affect the Veteran's claim for an earlier effective date.

The Veteran contends that he is entitled to an earlier 
effective date than May 19, 2006 for the award of a 30 
percent rating for his service-connected right deltoid 
disability.  Specifically, he asserts that the 30 percent 
rating should be retroactive to the February 1998 rating 
decision that awarded service connection for his disability, 
effective September 11, 1995, or to the date that he first 
requested an increased rating for his right deltoid 
disability, which in this case was March 2, 2000.

Based upon the evidence of record, the Board finds no 
factually ascertainable evidence demonstrating that a 30 
rating for the Veteran's service-connected right deltoid 
disability was warranted in the year before May 19, 2006.  
Available private treatment records from E. A., M.D., dated 
within one year prior to the Veteran's claim for an increase 
contain no complaints or findings related to his service-
connected right deltoid disability.

For the foregoing reasons, the record does not provide a 
basis for assignment of an effective date earlier than May 
19, 2006.  The Board finds that the preponderance of the 
evidence is against the Veteran's earlier effective date 
claim.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine does not apply.  
See Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an effective date earlier than May 19, 2006 
for the assignment of a 30 percent rating for residuals of a 
muscle abscess of the right deltoid is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


